Citation Nr: 9927285	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-11 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right ulnar nerve 
entrapment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from April 1976 to August 
1984.

The instant appeal arose from a March 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Nashville, Tennessee, which denied a claim for service 
connection for right ulnar nerve entrapment.  This case was 
remanded by the Board of Veterans' Appeals (Board) in January 
1998 for further development.


FINDINGS OF FACT

1.  Service medical records show that the veteran injured his 
right wrist in a bicycle accident and that he sprained the 
ulnar ligament which led to complaints of right arm pain, 
numbness in the fingers, and hyperesthesia and an assessment 
of right carpal tunnel syndrome.

2.  The appellant is service-connected for right carpal 
tunnel syndrome and fascia impingement syndrome T9-T10 with 
traumatic arthritis.

3.  Post-service medical records first show an assessment of 
right ulnar nerve entrapment in 1993. 

4.  The appellant has a history of right ulnar release 
surgery in 1993 and current complaints of decreased sensation 
to pinprick over the right ulnar distribution with recent 
electromyograph (EMG) and nerve conduction velocity studies 
(NCV) showing no evidence of right ulnar nerve lesion.

5.  There is no objective medical evidence of record which 
links the appellant's history of right ulnar release surgery 
to service or to his service-connected right carpal tunnel 
syndrome or fascia impingement syndrome T9-T10 with traumatic 
arthritis.


CONCLUSION OF LAW

The appellant's claim for service connection for right ulnar 
nerve entrapment is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 1110 and 1131, compensation will be 
provided if it is shown that the veteran suffers from a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Moreover, 
service medical records must show the claimed disability and 
there must be medical evidence that links a current 
disability with events in service or with a service-connected 
disability.  Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Under 38 C.F.R. § 3.310(a) (1998), disability which is 
proximately due to or the result of a service-connected 
disability shall be service connected.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that where a service-
connected disability aggravates a nonservice-connected 
disability, such additional disability shall be service 
connected.  See Allen v. Brown, 7 Vet.App. 439 (1995).

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).

The appellant contends, in substance, that he has had 
problems involving the right ulnar nerve since a bicycle 
accident in service in 1979; therefore, he believes service 
connection is warranted for residuals of ulnar nerve 
entrapment surgery in 1993.  Alternately, he asserts that he 
has right ulnar nerve entrapment secondary to his service-
connected carpal tunnel syndrome.

A review of the appellant's service medical records shows 
that in April 1979 he was thrown from his bicycle and 
injured, taking most of the impact from the fall on his 
wrists.  Subsequent clinical records in service note 
complaints of right arm pain, numbness in the fingers, and 
hyperesthesia.  A May 1979 record noted an assessment of a 
month old sprain of the ulnar ligament.  A December 1979 
record reported that the veteran had right carpal tunnel 
syndrome, and January 1980 ulnar nerve conduction studies 
were within normal limits.

The veteran first filed a claim for benefits in 1984.  In a 
February 1985 rating decision the veteran was granted service 
connection for right carpal tunnel syndrome and facet 
impingement syndrome, T-9 and T-10, right.  He underwent a 
thorough VA orthopedic examination in September 1985 and 
reported complaints of his forearms going to sleep.  
Examination of the hands and forearms, including X-rays, was 
within normal limits.  The examiner found "very little" 
orthopedically wrong with the veteran and attributed muscle 
weakness to inactivity.  

The Board has reviewed VA treatment records from 1986 to 
1995.  A 1986 VA treatment record noted complaints of pain 
along the ulnar sensory area.  In July 1986 the veteran 
underwent carpal tunnel surgery on the right.  In a July 1987 
VA consultation report, the veteran reported that he had been 
involved in a motor vehicle accident six weeks before and 
that his right hand had hurt since the accident when he bent 
the steering wheel because he had gripped it so tightly.  He 
was instructed on exercises to build up grip strength in his 
hand. 

January 1993 EMG and NCV studies gave an impression of 
bilateral carpal tunnel syndrome only.  A March 1993 record 
noted positive findings for right ulnar nerve compression.  A 
September 1993 neurosurgery record scheduled the veteran for 
additional EMG/NCV testing, noting that the veteran's 
complaints were more consistent with ulnar pathology as 
opposed to carpal tunnel syndrome, particularly in light of 
the fact that the veteran reported little relief following 
his earlier carpal tunnel surgery.

September 1993 EMG/NCV studies showed abnormal results 
suggestive of compressive neuropathy of the right ulnar nerve 
near the elbow.  In October 1993 the physician noted that the 
veteran clinically had right ulnar nerve entrapment, and 
surgery was scheduled.  The veteran underwent right ulnar 
nerve transposition surgery later that month.  The operative 
report noted extensive scarring and severe constriction of 
the nerve at the elbow.  

Post-surgical VA treatment records show continued complaints 
of right arm pain and numbness; however, EMG/NCV studies 
consistently have shown normal results as regards the right 
ulnar nerve.  A March 1994 EMG/NCV report noted that motor 
nerve conduction of the right ulnar nerve across the elbow 
was normal.  EMG showed marked improvement across the right 
elbow as well.  Due to the veteran's continued complaints 
despite the improved diagnostic test results, elbow pads were 
recommended.  An April 1994 outpatient record stated that the 
veteran should not type, but he was able to perform other 
tasks at work.

A March 1995 EMG/NCV report noted that motor nerve 
conduction, sensory latency, and extensive needle EMG 
examination of the right ulnar nerve was normal.  On VA 
miscellaneous neurological examination of the right arm in 
April 1995 there was diminution of touch sensation over the 
ulnar area and numbness of all fingers on the right.  A 17 
centimeter scar was noted over the ulnar area.  The veteran 
reported that the ulnar surgery in 1993 had improved his 
right forearm pain.  He also stated that his hourly wage had 
decreased from $9.00 to $7.00 due to his upper extremity 
complaints.

The examiner diagnosed bilateral carpal tunnel syndrome.  It 
was found that the ulnar nerve had improved based on the 
post-surgical nerve conduction studies.  The persisting 
symptoms and reduction in pay were attributed to the carpal 
tunnel syndrome.

In his November 1995 appeal statement, the veteran 
acknowledged that he had not been diagnosed with ulnar nerve 
entrapment in service; however, he stated that forearm pain 
and numbness of the whole hand, symptoms he experienced, were 
attributable to ulnar nerve entrapment and not carpal tunnel 
syndrome.  VA treatment records from April to November 1995 
include a July 1995 record wherein the veteran reported that 
his right forearm pain had resolved and not recurred since 
the 1993 surgery.  He complained of pain, numbness, and 
tingling of the entire hand and tenderness of the ulnar scar.  
Physical examination noted that the ulnar scar was well-
healed, and Tinel's sign was positive as to the right ulnar 
nerve.  It was also noted that there was decreased sensation 
subjectively over the entire hand.  An August 1995 whole body 
bone scan was normal.  In late September 1995 the veteran 
again underwent right carpal tunnel release surgery.

In May 1997 the veteran testified at a personal hearing 
before the undersigned member of the Board.  He presented 
documentation which he indicated he had copied from the 
internet entitled "Hand and Finger Pain" which was noted to 
be prepared by a physician.  The veteran testified that 
following his 1993 ulnar surgery, he no longer had forearm 
pain, but he did have symptoms involving the 4th and 5th 
fingers of the right hand which he indicated were related to 
his ulnar nerve problems.  He also testified that he had the 
problems with the 4th and 5th fingers since his 1979 injury in 
service.  The veteran's representative asserted that the 
carpal tunnel syndrome symptoms had masked the ulnar symptoms 
until the latter were treated after service.

Pursuant to the Board's January 1998 remand, the veteran 
underwent another VA peripheral nerves examination in May 
1998.  The examiner noted that records had been reviewed.  
Both upper extremities and the right hand had normal muscle 
bulk.  Grip on the right was 3+/5 and he complained of pain 
with extremes of motion of the right wrist.  Sensory findings 
showed complaints of decreased sensation to pinprick over the 
right ulnar distribution splitting the right ring finger and 
complaints of decreased sensation of vibration also splitting 
the right ring finger.

An August 1998 addendum to the May 1998 examination report 
included the results of a June 1998 EMG report which was 
prepared in  at the examiner's suggestion.  It revealed that 
the amplitude and conduction velocity were good to excellent 
in the right ulnar nerve.  In a September 1998 written 
statement the veteran asserted that the May 1998 VA 
examination was inadequate and that, in fact, no examination 
had been performed.

In November 1998, another examination report addendum was 
prepared.  The examiner noted that the claims folder had been 
reviewed.  The EMG/NCV studies from January 1996, February 
1997, and June 1998 were noted to show "no evidence of ulnar 
nerve lesion in either upper extremity."  The studies also 
showed "no progression of any other nerve involvement of the 
upper extremities except for the mild carpal tunnel syndrome 
of the median nerves."  The examiner concluded that 
"[s]ince there is no indication of left nerve lesion present 
as per EMG/NCV evaluation, no further examination or testing 
is requested by neurology service."

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that his claim is plausible, it must be deemed not 
well grounded and therefore denied.  The medical evidence of 
record does not show that the veteran has a current right 
ulnar nerve disability that began in service or is related to 
a service-connected disability.  The veteran's complaints of 
pain, decreased strength, and paresthesia and numbness in the 
fingers were attributed to his service-connected right carpal 
tunnel syndrome by the 1995 VA examiner.  Under VA laws and 
regulations, the award of separate evaluations for the same 
disability under various diagnoses, known as "pyramiding," is 
to be avoided.  38 C.F.R. § 4.14 (1998).  As noted above, he 
is already receiving compensation for his complaints of right 
arm pain, weakness, and sensory complaints as part of his 
rating for right carpal tunnel syndrome; therefore, he cannot 
also be service-connected for a right ulnar nerve disability 
manifested by those symptoms.

The veteran's primary complaint as regards the claim for 
right ulnar nerve disability is numbness and tingling in the 
4th and 5th fingers.  However, as noted above, there is no 
medical evidence which confirms the existence of a current 
right ulnar nerve disability.  Repeated EMG and NCV studies 
since 1996 have not shown any right ulnar nerve disability.  
Further, although the veteran once reported tenderness in the 
scar, it was found on examination to be well-healed, and 
tenderness was not noted on physical examination.  The 
veteran has acknowledged that he no longer has right forearm 
pain.  Thus, objective medical evidence of right ulnar nerve 
problems have apparently been resolved with surgery.

Regardless of the existence of a current right ulnar nerve 
disability, the veteran's claim is not well-grounded as the 
medical evidence of record does not reveal that there is a 
link between his history of right ulnar nerve release and 
service or any of his service-connected disabilities.  As 
noted above, a chronic right ulnar nerve disability was not 
diagnosed in service.  In addition, right ulnar nerve 
entrapment was not diagnosed until 1993, many years after the 
veteran's separation from service.

The Board acknowledges the appellant's belief that a causal 
relationship exists between his right ulnar nerve complaints 
and service or his service-connected right carpal tunnel 
syndrome or fascia impingement.  However, as a layman the 
appellant is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for a right ulnar nerve 
disorder.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
Primarily, competent medical evidence is lacking of a nexus 
between any right ulnar disability and service or service-
connected disability.  Whereas the Board has determined that 
the appellant's claim for service connection is not well 
grounded, VA has no further duty to assist the appellant in 
developing facts in support of this claim.  Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  Although where a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
Here, the appellant had not made VA aware of specific, 
additional evidence that is not of record which could serve 
to well ground his claim.  The RO fulfilled its obligation 
under section 5103(a) in a January 1995 statement of the case 
which informed the appellant that the reason his claim for a 
right ulnar nerve disorder had been denied was that there was 
no evidence of right ulnar nerve entrapment in service and 
there was no evidence relating the post-service right ulnar 
nerve entrapment to service or a service-connected 
disability.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).



ORDER

A claim for entitlement to service connection for right ulnar 
nerve entrapment is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

